PATTERSON, Judge.
Patricia Kastama and her husband, Marvin, sued Capital Hotel Group, Inc., of Tallahassee (Capital) for injuries Patricia suffered in a slip and fall at Capital’s hotel in Leon County. The suit was brought in Hillsbor-ough County, where the Kastamas reside. Capital responded with a motion to dismiss or transfer based on improper venue, asserting that it has no business connection to Hillsborough County and does business solely in Leon County. The Kastamas countered by saying that Patricia had booked her reservation at Capital’s Holiday Inn in Tallahassee through a computer reservation system accessed by a Hillsborough County travel agent. The Kastamas asserted that the booking process made the travel agent “an agent or other representative” of Capital pursuant to the venue provisions of section 47.051, Florida Statutes (1993). The trial court agreed and denied the motion. We reverse.
We agree with our sister court, the Third District Court of Appeal, that independent travel agents who book reservations for travelers and receive a fee from the facility where the reservation is booked do not become an agent of the facility for the purposes of section 47.051. See Walt Disney World Co. v. Diaz, 691 So.2d 1150 (Fla. 3d DCA 1997). We therefore reverse and remand with directions to transfer this action to the Circuit Court of Leon County.
DANAHY, AC.J., and LAZZARA, J., concur.